
	
		I
		111th CONGRESS
		2d Session
		H. R. 5439
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Flake (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on
			 Agriculture
		
		A BILL
		To require that United States contributions to the fund
		  established by the United States and Brazil to provide technical assistance and
		  capacity building be offset by reductions in direct payments for cotton
		  producers under the Farm Bill.
	
	
		1.Offsetting United States
			 contributions to technical assistance and capacity building fund with
			 reductions in cotton direct paymentsSection 1103 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8713) is amended—
			(1)in subsection
			 (b)(6), by striking Upland and inserting Subject to
			 subsection (e), upland; and
			(2)by adding at the
			 end the following new subsection:
				
					(e)Effect of WTO
				cotton disputeThe Secretary
				shall reduce the payment rate for upland cotton under subsection (b) as
				necessary so that reductions in the amount of direct payments made to producers
				for upland cotton offset the full cost of any United States contributions to
				the fund established by the United States and Brazil to provide technical
				assistance and capacity building, as part of the resolution of the cotton
				dispute brought by Brazil against the United States in the World Trade
				Organization.
					.
			
